IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

In the Matter of the Personal Restraint           )       No. 79887-1-I
Petition of                                       )
                                                  )
JEREMIAH BOURGEOIS,                               )       UNPUBLISHED OPINION
                                                  )
                            Petitioner.           )

        BOWMAN, J. — In this personal restraint petition (PRP), Jeremiah

Bourgeois challenges several community custody conditions imposed by the

Indeterminate Sentence Review Board (ISRB) upon his release from prison. We

strike the condition imposing geographical restrictions but dismiss Bourgeois’

remaining challenges.

                                             FACTS

        In 1993, a jury convicted Bourgeois of aggravated first degree murder and

first degree assault.1 He was 14 years old at the time of the crimes. The court

sentenced Bourgeois to a mandatory minimum sentence of life in prison without

parole.

        In 2012, the United States Supreme Court issued Miller v. Alabama, 567

U.S. 460, 465, 132 S. Ct. 2455, 183 L. Ed. 2d 407, holding mandatory life

sentences without parole for juveniles unconstitutional. In response, the


        1
           Bourgeois’ older brother shot two Seattle store owners. The victims testified against the
brother, who was convicted of first degree assault. After his brother’s sentencing, Bourgeois
returned to the store and shot the victims in retaliation for their testimony against his brother,
killing one of them.


      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79887-1-I/2


Washington Legislature enacted the “Miller fix.” In re Pers. Restraint of McNeil,

181 Wn.2d 582, 588, 334 P.3d 548 (2014). The Miller fix requires courts to

“ ‘take into account mitigating factors that account for the diminished culpability of

youth’ ” when sentencing juvenile offenders convicted of aggravated first degree

murder. McNeil, 181 Wn.2d at 588-89 (quoting RCW 10.95.030(3)(b)).

       The Miller fix entitled Bourgeois to resentencing under the new guidelines.

See McNeil, 181 Wn.2d at 589. His resentencing led to an indeterminate

sentence of a minimum term of 25 years in prison and a maximum term of life in

prison. See RCW 10.95.030(3)(a)(i). The sentence allowed Bourgeois to

petition the ISRB for early release after serving at least 20 years of confinement.

RCW 9.94A.730(1); see RCW 10.95.030(3)(d)-(i).

       At first, Bourgeois “adjusted poorly to imprisonment” and spent much time

in solitary confinement. During that time, he was convicted of two custodial

assaults. But as he got older, “he gained behavioral control and pursued

intellectual growth.” Bourgeois graduated from college, earned a paralegal

certificate, and wrote law review and other articles for national publication.

       In 2017, Bourgeois petitioned the ISRB for early release. The ISRB

denied the petition, finding “by a preponderance of the evidence that Mr.

Bourgeois is more likely than not to commit . . . new criminal law violations if

released on conditions.” It based its decision on (1) a psychological evaluation

assessing Bourgeois as “ ‘Moderate to High’ ” risk to reoffend, (2) Bourgeois’ two

felony assaults against corrections officers early in his prison stay, and (3) his

“particularly heinous” original offense. While the ISRB commended Bourgeois’




                                          2
No. 79887-1-I/3


completion of “a significant amount of programming,” it concluded he was “not

releasable” and added 30 months to his minimum term. Bourgeois filed this PRP

and three amendments contesting several aspects of the ISRB’s 2017 decision.

      Bourgeois again petitioned the ISRB for release in August 2019. An

updated psychological evaluation rated his overall risk to reoffend as moderate.

The ISRB found Bourgeois releasable, reduced his minimum sentence by 7

months, and issued a release order. But the Department of Corrections (DOC)

did not release Bourgeois because he was still obligated to serve a determinate

10-month consecutive sentence imposed by Clallam County Superior Court for

one of his custodial assault convictions. The ISRB recommended Bourgeois

“start preparing for a successful reentry into the community” while serving that

sentence. “He should access any re-ent[ry] programs” and “should continue to

remain Serious Infraction free and maintain his positive influence on others.”

Soon after the ISRB’s decision, Bourgeois filed a fourth amendment to his PRP,

alleging the ISRB improperly placed preconditions on his release.

      On April 9, 2019, the ISRB released Bourgeois from his aggravated first

degree murder sentence and he began serving his determinate sentence for

custodial assault. DOC released Bourgeois from that sentence on October 28,

2019. Upon his release, Bourgeois began serving his three-year term of

community custody imposed by the ISRB. Bourgeois filed more amendments to

his PRP, challenging several conditions of his community custody.




                                         3
No. 79887-1-I/4


                                           ANALYSIS

        To succeed on a PRP challenge of an ISRB decision, a petitioner must

show he is under unlawful restraint. In re Pers. Restraint of Dyer, 164 Wn.2d

274, 285, 189 P.3d 759 (2008). A petitioner is under restraint when

        the petitioner has limited freedom because of a court decision in a
        civil or criminal proceeding, the petitioner is confined, the petitioner
        is subject to imminent confinement, or the petitioner is under some
        other disability resulting from a judgment or sentence in a criminal
        case.

RAP 16.4(b). A petitioner must show more than speculation, conjecture, or

conclusory allegations. In re Pers. Restraint of Gronquist, 138 Wn.2d 388, 396,

978 P.2d 1083 (1999).

        Bourgeois raises several allegations of unlawful restraint pertaining to the

terms of his release from confinement and the community custody conditions the

ISRB imposed.2

Consecutive Sentence

        A court twice convicted Bourgeois of custodial assault while in prison.

Bourgeois was 20 years old at the time of his second conviction. The trial court

issued a 10-month determinate sentence consecutive to his aggravated murder

sentence. When the ISRB released Bourgeois from his indeterminate sentence,

he began serving the 10-month sentence for custodial assault.



        2
          Bourgeois raises many issues related to the ISRB’s 2017 and 2019 decisions. He
challenges how the ISRB determined his eligibility for release and the lawfulness of conditions
imposed before his release. Those issues are now moot as he is no longer confined. Even so,
Bourgeois asks that we consider his claims because they are “matters of continuing and
substantial public interest” requiring an exception to mootness. See In re Pers. Restraint Petition
of Mines, 146 Wn.2d 279, 285, 45 P.3d 535 (2002) (court may decide a technically moot petition
that involves matters of continuing and substantial public interest). We decline to address the
issues for which Bourgeois is not currently under restraint.


                                                 4
No. 79887-1-I/5


       Bourgeois contends the ISRB “should have released [him] from [both]

sentences he was serving” and “should credit him for the additional time he spent

in prison [serving the consecutive determinate sentence] by reducing the

community custody term he is presently serving.” The State disagrees, arguing

the ISRB had no discretion to modify a determinate sentence imposed for an

unrelated crime several years after Bourgeois was sentenced for the aggravated

murder. We agree with the State.

       We review a determination of the ISRB for abuse of discretion. In re Pers.

Restraint Petition of Pugh, 7 Wn. App. 2d 412, 421, 433 P.3d 872 (2019). A

failure to exercise discretion is an abuse of discretion. State v. O’Dell, 183

Wn.2d 680, 697, 358 P.3d 359 (2015).

       Under RCW 9.94A.589(2)(a), whenever a person under sentence for

conviction of a felony commits another felony and is sentenced to another term of

confinement, the latter term of confinement shall not begin until expiration of all

prior terms of confinement. Citing State v Gilbert, 193 Wn.2d 169, 175-76, 438

P.3d 133 (2019), Bourgeois argues the Miller fix authorizes the ISRB to depart

from this statute because it “gives full discretion over the total sentence the

person is serving and does not require previously imposed consecutive

sentences to remain consecutive.”

       In Gilbert, a jury convicted a juvenile defendant of aggravated murder, first

degree murder, and several other crimes based on a single incident. Gilbert, 193

Wn.2d at 171-72. The court sentenced the defendant to life without parole for

the aggravated murder and imposed a consecutive sentence for the first degree




                                          5
No. 79887-1-I/6


murder. Gilbert, 193 Wn.2d at 172. The Miller fix entitled the defendant to

resentencing. But the trial court concluded it had authority only to resentence for

the aggravated murder, leaving the consecutive sentence for the first degree

murder intact. Gilbert, 193 Wn.2d at 172. Our Supreme Court disagreed:

       [E]ven if the resentencing court here was correct in its conclusion
       that RCW 10.95.035, on its face, limits the scope of a resentencing
       hearing to merely adjusting aggravated murder sentences—it was,
       nevertheless, required to consider Gilbert’s youth as a mitigating
       factor and had discretion to impose a downward sentence [on his
       other convictions as well]. RCW 10.95.035 cannot act to limit that
       discretion.

Gilbert, 193 Wn.2d at 176.

       According to Bourgeois, Gilbert applies to his case because the Miller fix

       directs the ISRB to make a release decision based on the personal
       circumstances of the person as considered in their totality. It does
       not require the ISRB to treat consecutive sentences as imposed
       separately and apart from other terms.

But unlike the trial court in Gilbert, the ISRB did not have jurisdiction over both of

Bourgeois’ sentences. The ISRB attained jurisdiction to consider only Bourgeois’

petition for early release from his aggravated murder sentence. See RCW

10.95.030(3)(e). Bourgeois points to no statutory authority empowering the ISRB

to disturb an unrelated consecutive determinate sentence. And while Gilbert

makes clear that RCW 9.94A.589(2)(a) does not preclude a trial court from

issuing concurrent sentences when justified by an offender’s youth, it does not go

so far as to authorize a judicial officer or the ISRB to modify a sentence over

which it has no jurisdiction. The ISRB did not abuse its discretion by refusing to

modify Bourgeois’ consecutive determinate sentence.




                                          6
No. 79887-1-I/7


Community Custody Conditions

       Bourgeois argues he is under unlawful restraint because of “onerous,

unconstitutional, and unauthorized conditions” of community custody. We review

community custody conditions imposed by the ISRB for abuse of discretion. In re

Pers. Restraint of Winton, 196 Wn.2d 270, 277-78, 474 P.3d 532 (2020).

       Community custody is an extension of incarceration, so an individual’s

constitutional rights are subject to the infringements authorized by chapter 9.94A

RCW. Winton, 196 Wn.2d at 275. Under RCW 9.94A.704(10)(c), the ISRB may

impose community custody conditions that are reasonably related to the crime of

conviction, the offender’s risk of reoffending, or safety of the community. The

relevant inquiry is whether the condition is “crime-related,” which means

reasonably related to the crime, the risk of re-offense, and public safety. Winton,

196 Wn.2d at 278. If a community custody condition fails to meet any of these

requirements, “it is manifestly unreasonable and should be removed.” Winton,

196 Wn.2d at 278.3

       1. First Amendment Rights

       Bourgeois argues that “DOC imposed and enforced conditions that

unreasonably violate [his] right to free speech and freedom of the press.” U.S.

CONST. amend. I. According to Bourgeois, his community corrections officer

(CCO) (A) ordered him “to cease his present or future efforts to aid people in



        3
          Bourgeois argues that a community custody condition affecting a constitutional right
must be “ ‘reasonably necessary to accomplish the essential needs of the state’ ” and “narrowly
imposed.” (Quoting State v. Riles, 135 Wn.2d 326, 350, 957 P.2d 655 (1998), abrogated on other
grounds by State v. Valencia, 169 Wn.2d 782, 239 P.3d 1059 (2010).) As much as Bourgeois is
suggesting we must apply strict scrutiny when reviewing such conditions, we disagree. See
Winton, 196 Wn.2d at 275.


                                              7
No. 79887-1-I/8


prison by sending written materials to a prosecutor or attorney about their cases,”

(B) would not allow him to participate in a conference for lawyers “without

advance approval of ‘what exactly he would be doing [and] saying’ ” at the

conference, and (C) “accused him of engaging in unapproved ‘employment’ ”

after he spoke at a press conference. The record does not support Bourgeois’

allegations.

                A. Advocacy of Cellmate’s Release Plan

        Shortly after his release from prison, Bourgeois e-mailed both a deputy

prosecuting attorney and the attorney of his former cellmate’s victim advocating

for a change to the cellmate’s release plan. The victim contacted DOC,

expressing “fear and confusion” about Bourgeois’ e-mail.

        The ISRB was concerned Bourgeois’ e-mail “could be considered as

threatening, given that he had been convicted of murdering the witness to a

crime and that his e[-]mail noted that he knew the whereabouts of his former

cellmate’s victim.” As a result, Bourgeois’ CCO explained to him that while he

violated no conditions of his community custody, the “optics” of his e-mail were

“concerning.” The CCO cautioned Bourgeois that

        it was not a good idea to get involved in cases like this one . . .
        where he advocates for personal friends from prison by contacting
        their victim’s attorneys, unconnected to his professional goals of
        being an advocate for young victims of discrimination, as this raises
        offense cycle behavior concerns.[4]

        The CCO’s warning to Bourgeois was not a directive to stop advocating on

behalf of individual prisoners. It was a communication urging Bourgeois to

        4
          The CCO also expressed concern that Bourgeois’ attempt to contact the victim on
behalf of his former cellmate could be viewed as the cellmate’s attempt to circumvent a no-
contact order prohibiting third-party contact between the two.


                                               8
No. 79887-1-I/9


consider how his contact with a former cellmate’s victim through her attorney

may be perceived. The communication did not impact Bourgeois’ free speech

and did not amount to an abuse of discretion.

              B. Travel Pass

       In another exchange with his CCO, Bourgeois requested a travel pass to

eastern Washington to speak at a conference for lawyers with a retired judge

who was his former defense attorney. The CCO reviewed a brochure about the

conference, asked Bourgeois about his role in the conference, and said he

“would need more information about this conference, who had invited him and

what exactly he would be doing/saying at this conference.” One of the

conference organizers called the CCO and explained that Bourgeois would not

“be acting in any type of legal authority or giving legal advice at the conference.”

Rather, Bourgeois would be speaking about his experience as a teenager in the

legal and prison systems, and he and the judge would “dialogue with each other

regarding topics such as the challenges of communication with a juvenile client,

and how issues of race and class impact the attorney-client relationship.” The

CCO granted the travel pass.

       The record does not support Bourgeois’ suggestion that the CCO

conditioned Bourgeois’ travel pass on the content of his speech. Instead, the

CCO appropriately requested general information about the conference and

Bourgeois’ role as presenter to assess whether to approve the pass.




                                          9
No. 79887-1-I/10


                C. Press Conference

        Finally, Bourgeois asserts that his CCO threatened him in response to his

appearance at a televised press conference organized by Columbia Legal

Services. At the conference, Bourgeois “advocated for releasing all those who

no longer posed a risk to society, regardless of their crimes, as this was also

necessary to deal with the public health concerns posed by COVID-19.”5

According to Bourgeois, after his appearance at the press conference, the CCO

“accused him of engaging in unapproved ‘employment’ even though he was not

paid for his remarks.”

        As much as Bourgeois is arguing that the ISRB may not retaliate against

him for exercising his free speech rights, he is correct. In re Pers. Restraint of

Addleman, 151 Wn.2d 769, 775, 92 P.3d 221 (2004). But to show retaliation,

Bourgeois must establish that the ISRB’s action was in fact retaliatory and that

the alleged retaliatory action advanced no legitimate supervisory goals.

Addleman, 151 Wn.2d at 776.

        Here, Bourgeois’ CCO saw the press conference and called Bourgeois “to

inquire about his relationship to Columbia Legal Services” because his conditions

of release require preapproval of all employment. Bourgeois told his CCO that

“someone associated with Columbia Legal Services asked him to be on the

panel.” The CCO told Bourgeois he would “ask the ISRB for guidance on his

involvement in public events, public speaking, and offering opinions on legal

matters.” About a week later, Bourgeois’ CCO told him that the televised press

        5
           COVID-19 is the World Health Organization’s official name for “coronavirus disease
2019,” first discovered in December 2019 in Wuhan, China. COVID-19 is a severe respiratory
illness which is highly contagious and quickly spread throughout the world.


                                              10
No. 79887-1-I/11


conference did not violate any condition. The CCO explained that “no one was

restricting his right to advocate on behalf of prisoners, to voice his opinions, to

publish on prisoner rights, and to travel to make his voice on behalf of others

heard” so long as it was “not done in a way that appears to threaten crime victims

with violence.” Bourgeois fails to show that his CCO acted in retaliation to his

exercise of free speech.

        2. Geographical Restriction

        As a condition of his community custody, Bourgeois “must not enter the

City of Seattle, Washington, South of [Interstate]-520/Elliot Bay/Salmon Bay/Lake

Union, without prior written approval of [his] CCO and the ISRB.”6 Bourgeois

argues this violates his right to travel “by placing unnecessary geographical

restrictions barring him from Seattle, and limiting any time spent in King County.”

The State contends this condition is necessary to address the “community

concerns” raised by the ISRB’s victim liaison.

        “While the right to travel is recognized as a fundamental right of

citizenship, this right is affected by a criminal conviction.” Winton, 196 Wn.2d at

274. Infringement on an offender’s right to travel is authorized while serving

community custody. Winton, 196 Wn.2d at 275. “Because an individual who is

transferred from total confinement to community custody remains under the

continuing jurisdiction of the ISRB, the right to travel is not entirely restored.”

Winton, 196 Wn.2d at 275. The ISRB may impose geographical restrictions as


        6
           Bourgeois claims that while the ISRB decided to prohibit him from entering “downtown
Seattle southward,” his CCO “expanded that prohibition and ordered him not to take part in any
activities outside of Snohomish County without express permission.” The record does not
support his claim.


                                               11
No. 79887-1-I/12


“crime-related prohibitions” if they directly relate to the circumstances of the

crime of conviction. Winton, 196 Wn.2d at 276. Such conditions must “bear

a reasonable relation to the circumstances of the crime, the offender’s risk

of reoffense, and public safety.” Winton, 196 Wn.2d at 276; RCW

9.94A.704(10)(c)(i)-(iii).

       In Winton, our Supreme Court determined that a restriction from entering

Clark County was sufficiently crime-related where “Winton’s victims reside, work,

and attend school within Clark County.” Winton, 196 Wn.2d at 279. And the

restriction “reasonably reduce[d] the risk of reoffense, ensure[d] public safety,

and notably, protect[ed] the victims and their families by preventing contact with

them.” Winton, 196 Wn.2d at 279. Here, the ISRB restricted Bourgeois from

entering a large area of Seattle because of “active community concerns for

survivors.” But the ISRB fails to explain the basis for the community concerns.

Because we cannot conclude from such a broad statement that the ISRB’s

geographical restriction bears a reasonable relationship to the circumstances of

Bourgeois’ crime, his risk of re-offense, or public safety, we grant Bourgeois’

PRP on this issue and strike the condition.

       3. Routine Polygraphs

       The ISRB imposed as a condition of community custody that Bourgeois

“submit to a polygraph examination . . . at the discretion of [his] CCO to verify

compliance with [his] release conditions.” It also declared that the results of any

polygraph are admissible in any violation hearing before the ISRB. Bourgeois

contends this condition violates DOC’s own policy governing the use of




                                         12
No. 79887-1-I/13


polygraph tests and allows for misuse of unreliable polygraph results. We

disagree.

        Polygraphs are permitted as a condition of community custody to monitor

compliance with sentencing conditions. Riles, 135 Wn.2d at 342-43; State v.

Combs, 102 Wn. App. 949, 952, 10 P.3d 1101 (2000). Polygraph testing should

be used only to monitor compliance with community custody conditions and “not

as a fishing expedition to discover evidence of other crimes, past or present.”

Combs, 102 Wn. App. at 952-53.

        Current DOC policy 400.360, directive IV(A), states that

“[m]aintenance/monitoring polygraph testing will be conducted periodically to

monitor compliance with treatment and/or identified restrictions.”7 Directive

IV(C)(1) of the policy allows for at least one monitoring test every six months as

ordered by the court or ISRB. Directive IV(E) allows “criminal issue” or “event

specific” testing “upon reasonable suspicion” of a violation of supervision.

Additionally, subsection II of policy 400.360 states that testing “will supplement,

not substitute, other forms of investigation. No adverse action will be taken

solely on the basis of a polygraph test that indicates deception.”

        Bourgeois’ community custody condition lands squarely within the

confines of DOC policy. Indeed, while DOC policy calls for routine polygraphs

every six months, Bourgeois’ community custody condition allows for testing only

“to verify compliance with [his] release conditions.” According to Bourgeois’


        7
         According to the State, Bourgeois cites an old version of DOC policy 400.360 that
allowed polygraphs of a person on community custody who committed a “non-sex offense[ ]” only
when there is “reasonable suspicion” that the person has violated conditions of supervision. Only
sex offenders are subject to routine polygraphs.


                                               13
No. 79887-1-I/14


CCO, Bourgeois has not met the criteria for a polygraph and no examination is

imminent. While it is true that Bourgeois’ condition of community custody deems

his test results admissible at ISRB violation hearings, this would only deviate

from DOC policy if the results were the sole basis for adverse action. The ISRB

did not abuse its discretion in ordering Bourgeois to submit to polygraph testing

to verify compliance with his community custody conditions.

       We grant Bourgeois’ PRP as to the ISRB’s geographical restrictions and

strike that condition of community custody. We dismiss his PRP as to his

remaining challenges.




WE CONCUR:




                                        14